DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the following limitations:
A method of producing concentrates for an alcoholic beverage, comprising:
forming a retentate by removing alcohol from the alcoholic beverage and forming a permeate with the alcohol removed;
reducing water content of the retentate; and
subjecting the alcoholic beverage to a membrane process wherein at least some water and alcohol pass through a membrane to form the permeate and other components of the alcoholic beverage do not pass through the membrane to form the retentate; and
forming a beverage concentrate from the retentate having a solids concentration greater than a solids concentration of the alcoholic beverage, and having an alcohol concentration less than an alcohol concentration of the alcoholic beverage.
The limitation of “forming a retentate by removing alcohol from the alcoholic beverage and forming a permeate with the alcohol removed” is not clear as to how the retentate is formed by removing alcohol from the beverage. The alcoholic could be removed from the beverage by various methods that do not include forming a retentate. It is also not clear how “permeate with the alcohol removed” is being formed. It appears that the beverage is subjected to a membrane process. Either retentate or permeate or both contain alcohol depending on the specific membrane employed. It is not clear how retentate is different from permeate and what substances end up in retentate and permeate. The claim does not recite any specifics regarding membrane process. 
Claim 1 further recites the limitation of “subjecting the alcoholic beverage to a membrane process wherein at least some water and alcohol pass through a membrane to form the permeate and other components of the alcoholic beverage do not pass through the membrane to form the retentate”. It is not clear if this process is different from the previously recited retentate and permeate formation or not.  It is not clear how retentate is different from permeate and what substances end up in retentate and permeate. The claim does not recite any specifics regarding membrane process. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33  of U.S. Patent No. US 10273439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method of producing concentrates for an alcoholic beverage, comprising:
forming a retentate by removing alcohol from the alcoholic beverage;
reducing water content of the retentate; and
forming a beverage concentrate from the retentate having a solids concentration greater than a solids concentration of the alcoholic beverage, and having an alcohol concentration less than an alcohol concentration of the alcoholic beverage.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al (EP 0 180442).
Davies et al discloses a method for the production of a concentrated beer having increased original specific gravity without loss of alcohol or flavour by freeze concentration or molecular filtration (cf. claims 1, 3 and 5). It is taught that producing concentrated beer may cause turbidity problems and requires addition of stabilizers in order to obtain haze stability (cf. p. 3, I. 17-29). According to example 1 of Davies et al, beer having an initial original specific gravity of 1.0605 and an ethanol content of 6.97 (v/v) was subjected to freeze-concentration whereby ice crystals were formed and removed in order to obtain concentrated beer having an original specific gravity of 1.160 and an ethanol content of 18.4 (v/v).
Davies et al does not disclose that beer is subjected to a membrane process. This appears to cause the effect of forming a permeate comprising an increased amount of water and ethanol and a retentate comprising an increased amount of components that do not pass through the filtration membrane. The separation of flavour and ethanol avoids degradation of flavour or haze instability in the retentate which is subsequently subjected to freeze concentration.
However various methods of concentrating an alcoholic beverage by a membrane filtration were well known in the art.  
One of ordinary skill in the art would have been motivated to subject the alcoholic beverage to a membrane filtration in order to increase haze and flavour stability. One of ordinary skill in the art would have been motivated to do so, since Davies et al discloses that reverse osmosis is preferred, too.
One of ordinary skill in the art would have been further motivated to perform conventional in the art modifications as recited in the dependent claims.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
The terminal disclaimer filed on 03/22/2022 has been disapproved for the following reason: The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) :is not the applicant, patentee or an attorney or agent of record. 37CFR1.321(a) and (b). (See FP14.26.08) Resubmit TD, no fee is required (see Terminal Disclaimer Review Decision of 03/22/2022).
Claims have been amended to include the recitation of claims 2 and 13. Claim 1 has been amended to recite the following limitations:
A method of producing concentrates for an alcoholic beverage, comprising:
forming a retentate by removing alcohol from the alcoholic beverage and forming a permeate with the alcohol removed;
reducing water content of the retentate; and
subjecting the alcoholic beverage to a membrane process wherein at least some water and alcohol pass through a membrane to form the permeate and other components of the alcoholic beverage do not pass through the membrane to form the retentate; and
forming a beverage concentrate from the retentate having a solids concentration greater than a solids concentration of the alcoholic beverage, and having an alcohol concentration less than an alcohol concentration of the alcoholic beverage.
The limitation of “forming a retentate by removing alcohol from the alcoholic beverage and forming a permeate with the alcohol removed” is not clear as to how the retentate is formed by removing alcohol from the beverage. The alcoholic could be removed from the beverage by various methods that do not include forming a retentate. It is also not clear how “permeate with the alcohol removed” is being formed. It appears that the beverage is subjected to a membrane process. Either retentate or permeate or both contain alcohol depending on the specific membrane employed. It is not clear how retentate is different from permeate and what substances end up in retentate and permeate. The claim does not recite any specifics regarding membrane process. 
Claim 1 further recites the limitation of “subjecting the alcoholic beverage to a membrane process wherein at least some water and alcohol pass through a membrane to form the permeate and other components of the alcoholic beverage do not pass through the membrane to form the retentate”. It is not clear if this process is different from the previously recited retentate and permeate formation or not.  It is not clear how retentate is different from permeate and what substances end up in retentate and permeate. The claim does not recite any specifics regarding membrane process. 
In response to Applicant’s arguments, it is noted that various methods of concentrating an alcoholic beverage by a membrane filtration were well known in the art.  
One of ordinary skill in the art would have been motivated to subject the alcoholic beverage to a membrane filtration in order to increase haze and flavour stability. One of ordinary skill in the art would have been motivated to do so, since Davies et al discloses that reverse osmosis is preferred, too.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791